Citation Nr: 0520665	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active service from March 1944 to August 
1946, and from November 1950 to November 1952.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision the Department of Veterans 
Affairs (VA) Regional office in Philadelphia, Pennsylvania 
(RO).


FINDING OF FACT

There is competent medical evidence of record which links the 
veteran's current hearing loss and tinnitus to noise exposure 
during active service.  


CONCLUSION OF LAW

Bilateral hearing loss and bilateral tinnitus were incurred 
in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claims for service connection for 
hearing loss and tinnitus as the Board is taking action 
favorable to the veteran by granting service connection; a 
decision at this point poses no risk of prejudice to the 
veteran.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of sensorineural hearing loss, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

The evidence of record reveals that the veteran served as a 
Gunnery Officer aboard destroyers and battleships during 
World War II and the Korean War.  In January 2005, a hearing 
was held before the Board pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  The veteran testified that he was exposed 
to the noise of Naval gunfire during his duties as a Gunnery 
Officer during active service.  Exposure to loud noise is 
within the range of common experience and common knowledge 
that the veteran is competent to testify to.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In March 2004, a VA examination of the veteran was conducted.  
The veteran reported having bilateral hearing loss and 
tinnitus.  He also reported being exposed to loud noise 
during military service.  An audiological evaluation was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
60
80
90
LEFT
20
30
45
80
75

The average puretone decibel loss at the above frequencies 
was 69 for the right ear and 58 for the left ear.  Speech 
audiometry revealed speech recognition ability of 36 percent 
in the right ear and of 84 percent in the left ear.  These 
results show that the veteran has a current hearing loss 
disability within the meaning of the applicable VA 
regulation.  38 C.F.R. § 3.385.  The diagnoses were bilateral 
hearing loss and tinnitus.  However, the audiologist opined 
that 

it cannot be determined with certainty 
that [the veteran] had hearing [within 
normal limits] at discharge since only 
the Whisper Test was used.  However, it 
must be assumed that his hearing was 
normal at that time.  Therefore, it is 
this examiner's opinion that it is not as 
likely as not that his current hearing 
difficulty began while in the military.

In February 2005, the veteran's private otolaryngologist, C. 
Kimmel, M.D., submitted a medical opinion which stated that 
due to the veteran's "history of significant noise exposure 
while working in the gunnery during his military service -
 his hearing loss and tinnitus are likely due to his military 
noise exposure."

The Board has considered both medical opinions, and considers 
the opinion of Dr. Kimmel to be more probative to the issues 
on appeal than the opinion of the VA audiologist.  The VA 
audiologist's opinion notes that it cannot be determined with 
certainty that the veteran's hearing loss was within normal 
limits at service discharge.  Additionally, the VA 
audiologist provides an opinion that "it is not as likely as 
not" that the veteran's current hearing loss began in 
service.  The idiom of "not as likely as not" uses a double 
negative.  It is a truism of traditional grammar that double 
negatives combine to form an affirmative.  Accordingly, it is 
not clear from the VA audiologist's statement that the 
veteran's current hearing loss did begin while in the 
military or did not begin while in the military.  However, 
Dr. Kimmel is clear that it is his opinion that the veteran's 
current hearing loss and tinnitus "are likely" due to the 
noise exposure while he was in the military. 

Affording the veteran the benefit of the doubt, the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss and bilateral 
tinnitus is granted. 



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


